Petition for Writ of Mandamus Denied and Memorandum Opinion filed
November 29, 2021.




                                       In The

                        Fourteenth Court of Appeals

                                  NO. 14-21-00205-CV



                                 IN RE K.P., Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               257th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2017-22874

                          MEMORANDUM OPINION

      Relator K. P. filed a petition for writ of mandamus in this court. See Tex.
Gov’t Code Ann. § 22.221; see also Tex. R. App. P. 52. In the petition, relator asks
this court to compel the Honorable Sandra Peake, presiding judge of the 257th
District Court of Harris County, to set aside her April 19, 2021 temporary orders
directing relator to cooperate with Father for the purpose of completing the passport
applications for the children.
      Relator has not established that she is entitled to mandamus relief.
Accordingly, we deny relator’s application for writ of mandamus.


                                  PER CURIAM

Panel consists of Justices Jewell, Bourliot, and Hassan.




                                         2